It is not necessary to consider whether the scheme the defendant proposed to carry out was prohibited by the statute against lotteries (P.S., c. 270, ss. 1-5) or by the trading-stamp act (Laws 1905, c. 83), or whether the latter act can be sustained. Conceding that it was the purpose of the defendant, known to the plaintiff, to procure the articles sold for use in violation of some valid statute of the state, the plaintiff is still entitled to recover on his contract so long as he himself took no part in the prohibited transaction. The case is not distinguishable from Bryson v. Haley, 68 N.H. 337.
Judgment for the plaintiff for $228.
All concurred. *Page 513